[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 04-12975                    ELEVENTH CIRCUIT
                                                                       NOVEMBER 22, 2005
                               Non-Argument Calendar
                                                                        THOMAS K. KAHN
                         --------------------------------------------        CLERK
                         D.C. Docket No. 03-00103-CR-7-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus
RONALD C. ACKLIN,
a. k. a. John Doe I,
a. k. a. Tarr O. Sutton,
a. k. a. Tarr Sutton,
a. k. a. Antonio S. Robinson,
a. k. a. James D. Mosley,
a. k. a. Robert F. King, Jr.,
a. k. a. Andreous Dozier,
a. k. a. Charlie Davis, III,
a. k. a. Charlie J. Davis,
a. k. a. Michun B. Anderson,
a. k. a. Michun Anderson,
                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                  Appeal from the United States District Court
                       for the Northern District of Georgia
               ----------------------------------------------------------------

                                  (November 22, 2005)

Before EDMONDSON, Chief Judge, BARKETT and PRYOR, Circuit
Judges.
PER CURIAM:

        Ronald C. Acklin appeals his 18-month sentence, pursuant to his guilty

plea, for conspiracy to commit bank fraud, in violation of 18 U.S.C. §§ 371, 1344.1

No reversible error has been shown; we affirm.

        Acklin specifically argues (1) that the district court erred in calculating loss

under U.S.S.G. § 2B1.1, (2) that the district court improperly shifted to him the

burden of disproving conduct supporting the denial of a reduction for acceptance

of responsibility, U.S.S.G. § 3E1.1, (3) that the district court violated his due

process and confrontation rights by relying on evidence presented at a prior

sentencing hearing at which he was not present, and (4) that he should be

resentenced in the light of Blakely v. Washington, 124 S.Ct. 2531 (2004). Our

review of the district court docket shows that Acklin now has served his full term

of imprisonment. So, these issues--challenges to the calculation and imposition of

his sentence--have become moot. See Spencer v. Kemna, 118 S.Ct. 978, 983

(1998) (stating that, once a defendant’s sentence has expired, “some concrete and

continuing injury other than the now-ended incarceration or parole–some



    1
     Acklin was recruited by codefendant Dennis Wilson to cash checks in a “hub and spoke”
counterfeit check ring. Wilson, one of the “hubs”, would supply counterfeit checks to a group of
check cashers, or “spokes.” Acklin, a “spoke”, would use false identification to cash fake checks;
and he received a portion of the proceeds as payment.

                                                2
‘collateral consequence’ of the conviction–must exist if the suit is to be

maintained”); De La Teja v. United States, 321 F.3d 1357, 1362-63 (11th Cir.

2003) (refusing, in habeas case, to address issue that had become moot by event

occurring after filing of suit).

       We are aware that Acklin also was sentenced to a three-year term of

supervised release. But Acklin violated some of the conditions of his supervised

release with conduct unrelated to the underlying offense of conviction.2 On 29

August 2005, the district court revoked Acklin’s supervised release, committed

him to Bureau of Prisons custody for seven months, and specified that no

supervised release was to remain at the end of Acklin’s custody with the BOP.

Thus, nothing remains of Acklin’s initial term of supervised release or of his

underlying sentence.

       We are mindful that Acklin is to make $153,182.37 in restitution to the

victims of the check fraud scheme. And the record does not indicate that Acklin

has discharged his restitution obligations. But Acklin in his appellate brief does

not direct substantive argument to the restitution order: he, in passing, only

mentions this order twice in passing as a fact of the case. Thus, he has abandoned


   2
     In April 2005, Acklin began violating the conditions of his supervised release (1) by testing
positive for the use of illegal drugs and (2) by failing to report for urine screens and to attend drug
treatment sessions.

                                                  3
a challenge to the restitution order. See United States v. Mejia, 82 F.3d 1032,

1036 n.4 (11th Cir. 1996) (deeming abandoned an argument not raised in

appellant’s briefs).3

        In sum, we no longer can give meaningful relief to Acklin on the issues he

has raised on appeal: these issues now are moot. And he has abandoned a

challenge to the restitution order.

        AFFIRMED.




    3
      In any event, the restitution amount differs from the district court’s loss calculation of
$158,910.73.

                                               4